DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 6 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388).

Regarding claim 1, Mitsuo discloses an imaging apparatus comprising: 
an exposure time control circuit configured to control an exposure time of at least one of divided areas of an imaging area of an image sensor that is configured to convert light into an electric charge and to store the electric charge (Mitsuo: see figs. 1-2, abstract and pars. [0013], [0019], [0036], wherein a CPU 7 generates signal CA for a timing signal generating means 6 to generate an imaging signal SA for each of the plurality of regions of the accumulated image. Clearly, the CPU 7 controls an exposure time of at least one region of an imaging area of an image sensor that is configured to convert light into an electric charge and to store the electric charge as the floating diffusion is inherently included in the image sensor); 
a gain control circuit configured to control an analog gain of an output of the at least one of the areas of the image sensor when an analog-to-digital (A/D) conversion is executed on the output of each of the areas of the image sensor (Mitsuo: see figs. 1-2, abstract, and pars. [0015], [0022], in which the CPU 7 controls an analog gain of an output of the at least one of areas of the image sensor by signal CC when an A/D conversion means 4 is executed on the output SB of each of the regions of the image sensor); 
outputting the signal of the at least one of the areas of the image sensor (Mitsuo: see figs. 1-2, abstract and pars. [0013], [0019], [0036], in which signal SA corresponds to each of the plurality of region of the accumulated image).
Mitsuo does not explicitly disclose that an A/D conversion circuit configured to apply the analog gain to the output of the pixel signal of the image sensor with executing an A/D conversion.
However, Hashimoto teaches that an A/D conversion circuit configured to apply the analog gain to the output of the pixel signal of the image sensor with executing an A/D conversion (Hashimoto: see fig. 2, 6, 7A and pars. [0067]-[0068], [0072], wherein S-Data is corrected based on slope ratio error detection unit 64 and ratio error correcting unit 62 using ramp signal L or ramp signal H to the output of the comparator 221 based on a signal output from the pixel array 10. Clearly, an A/D conversion circuit including column signal processing unit 20, DSP 60 configures to apply the different ramp signals H/L as analog gain to the output of the pixel signal of the pixel array 10).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hashimoto with the system/method of primary reference to include an A/D conversion circuit configured to apply the analog gain to the output of the pixels signal of the image sensor with executing an A/D conversion.
One would have been motivated to obtain alternative way to apply the gain for the AD conversion. 

Regarding claim 2, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 1, further comprising an exposure correction circuit configured to adjust a level of a pixel value output from the image sensor based on the exposure time and the analog gain corresponding to each of the areas of the image sensor (see the analysis of claim 1 and Mitsuo: see figs. 1-2 and pars. [0011]-[0014], [0017], [0036], wherein the analog signal processing means 3 and A/D conversion means 4 are considered as an exposure correction circuit configures to adjust a level of a pixel value SA output from the solid state imaging device 2 based on a regional brightness information SF corresponding to each of the regions of the image sensor. One of ordinary skill in the art would understand that the regional brightness information corresponding to exposure time and the analog gain).

Regarding claim 6, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 2, further comprising a gradation conversion circuit configured to execute gradation conversion processing for reducing gradation, with respect to the pixel value with the gradation being expanded by the exposure correction circuit adjusting the level of the pixel value (Mitsuo: see fig. 10 and pars. [0011], [0017], [0055], wherein a gradation converting unit 54 executes gradation conversion processing for reducing gradation by having the output from the gradation converting unit 54 as the vertical axis of 8 bit = 255, with respect to the pixel value of the pixel value as the input of the gradation converting unit 54 as 10 bit=1024 with the gradation being expanded by the output of the synthesizing unit 50 of the digital signal processing means 5 adjusting the level of the pixel value corresponding to horizontal axis).

Regarding claims 8-9, claim 8-9 recite the similar subject matter as previously discussed in claim 1. In addition, a non-transitory storage medium storing a program is found in par. [0011] of Mitsuo. 

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388) and further in view of Cho et al. (“Cho”, US 2015/0249795).

Regarding claim 3, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 2.
Mitsuo in the combination with Hashimoto does not disclose that the gap correction circuit is further configured to reduce the gap between pixel values occurring in pixels at the boundary between the areas of the image sensor after the level of the pixel value is adjusted by the exposure correction circuit.
However, Cho teaches that the gap correction circuit is further configured to reduce the gap between pixel values occurring in pixels at the boundary between the areas of the image sensor after the level of the pixel value is adjusted by the exposure correction circuit (Cho: see figs, 1, 11 and pars. [0068], [0101], wherein a logic circuit 180a including an image reconstruction unit 12 configures to make the pixel data of the neighboring pixels smoothly connect. Therefore, the logic circuit 180a configures to reduce the gap between pixel values occurring in the pixels at the boundary between the areas of the image sensor as CIDATA as corrected image data after the signal CIDATA goes back to sensor controller 210, control register 160 and timing generator 140 as the level of pixel value is adjusted by those units as considered as the exposure correction circuit).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the system/method of primary references to include a gap correction circuit configured to reduce a gap between pixel values occurring in pixels at a boundary between the areas of the image sensor.
One would have been motivated to improve image quality by reducing a gap between pixel values. 

Regarding claim 4, Mitsuo in the combination with Hashimoto and Cho discloses the imaging apparatus according to claim 3.
Cho further teaches that the gap correction circuit includes a smoothing circuit configured to smooth the gap between pixel values occurring in pixels at the boundary between the areas (Cho: see figs, 1, 11 and pars. [0068], [0101], note that the logic circuit 180a including the image reconstruction unit 12 performs smoothing processing to make the pixel data of the neighboring pixels smoothly connect. Therefore, the logic circuit 180a configures to smooth the gap between pixel values occurring in pixels at the boundary between the areas).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Cho with the system/method of primary references to include the gap correction circuit comprising a smoothing circuit configured to smooth the gap between pixel values occurring in pixels at the boundary between the areas.
One would have been motivated to improve image quality by smoothing the gap between pixels. 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388), Cho et al. (“Cho”, US 2015/0249795) and further in view of Equitz et al. (“Equitz”, US 2004/0239782).

Regarding claim 5, Mitsuo in the combination with Hashimoto and Cho discloses the imaging apparatus according to claim 4.
Mitsuo in the combination with Hashimoto and Cho does not disclose that the smoothing circuit executes the smoothing through a low-pass filter.
On the other hand, Equitz teaches that the smoothing circuit executes the smoothing through a low-pass filter (Equitz: see par. [0038], in which the image uses a smoothing operator such as a low-pass filter).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Equitz with the system/method of primary references to include the smoothing circuit executing the smoothing through a low-pass filter.
One would have been motivated to provide alternative way to perform smoothing operation.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388)
 and further in view of Matsumoto et al. (“Matsumoto”, US 2019/0103427).

Regarding claim 7, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 1.
Mitsuo in the combination with Hashimoto does not explicitly disclose that the imaging apparatus includes a laminated structure consisting of two or more layers having the image sensor arranged on one of the layers on a side exposed to light and the exposure time control unit arranged on a layer different from the one of the layers, and wherein a control signal from the exposure time control unit is transmitted to the image sensor through a line vertically wired between the layers of the laminated structure.
However, Matsumoto teaches that the imaging apparatus includes a laminated structure consisting of two layers having the image sensor arranged on one of the layers on a side exposed to light and the exposure time control unit arranged on a layer different from the one of the layers, and wherein a control signal from the exposure time control unit is transmitted to the image sensor through a line vertically wired between the layers of the laminated structure (Matsumoto: see figs. 1A, 1B, 1C, 2B and pars. [0021], [0023], [0025], [0028], wherein an imaging device includes a laminated structure consisting of two layers having a plurality of pixel block 101 each including a plurality of pixels 301 arranged on a chip 400 on a side exposed to light and the selection circuit 401 of block 201 arranged on a layer different as a chip 410 from the one of the layers, and wherein a control signal from the selection circuit 401 is transmitted to the pixel blocks 101 through electrically connected by physical contact between wiring portions exposed on the topmost wiring layer of the first chip 400 and wiring portions exposed on the topmost wiring layer of the second chip 410 as a line vertically wired between the chips of the laminated structure).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Matsumoto with the system/method of primary references to include laminated structure for the imaging apparatus.
One would have been motivated to shorten the electrical connection paths between the pixel blocks and the exposure time control unit for speedup and crosstalk prevention (Matsumoto: see par. [0023]).

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388)
and further in view of Nakamura (US 2012/0162467).

Regarding claim 10, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 1.
Mitsuo in the combination with Hashimoto does not explicitly disclose comprising an association circuit configured to associate a control timing of the exposure time control circuit with a control timing of the gain control circuit.
On the other hand, Nakamura teaches comprising an association circuit configured to associate a control timing of the exposure time control circuit with a control timing of the gain control circuit (Nakamura: see fig. 1 and par. [0031], wherein the timing generator TG 16 control analog gain 15 and exposure time for light receiving section).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Nakamura with the system/method of primary references to include an association circuit configured to associate a control timing of the exposure time control circuit with a control timing of the gain control circuit
One would have been motivated to obtain better image quality with appropriate gain and exposure time.

Regarding claim 11, claim 11 recites the similar subject matter as previously discussed in claim 10.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Mitsuo et al. (“Mitsuo”, JP2009303010) in view of Hashimoto et al. (“Hashimoto”, US 2015/0244388) and further in view of Takenaka et al. (“Takenaka”, US 2014/0078358).

Regarding claim 12, Mitsuo in the combination with Hashimoto discloses the imaging apparatus according to claim 1.
Mitsuo in the combination with Hashimoto does not disclose a gap correction circuit configured to reduce a gap between pixel values occurring in pixels at a boundary between the areas of the image sensor.
However, Takenaka teaches that a gap correction circuit configured to reduce a gap between pixel values occurring in pixels at a boundary between the areas of the image sensor (Takenaka: see fig. 1 and par. [0021], wherein edge enhancement processing is performed in an image processing unit 11).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Takenaka with the system/method of primary references to include a gap correction circuit configured to reduce a gap between pixel values occurring in pixels at a boundary between the areas of the image sensor.
One would have been motivated to improve image quality by edge enhancement processing.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452. The examiner can normally be reached M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAN T NGUYEN/Patent Examiner, Art Unit 2697             


/LIN YE/Supervisory Patent Examiner, Art Unit 2697